Case 4:19-cv-00397-RWS-KPJ Document 85 Filed 09/24/20 Page 1 of 9 PageID #: 1463




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


  CHERYL PITTMAN,                                 §
                                                  §
                                                  §     CIVIL ACTION NO. 4:19-CV-00397-RWS
                 Plaintiff,
                                                  §
                                                  §
  v.                                              §
                                                  §
  U.S.BANK NA, SUCCESSOR TRUSTEE
                                                  §
  TO BANK OF         AMERICA, NA,                 §
  SUCCESSOR     IN   INTEREST     TO              §
  LASALLE BANK NA, ON BEHALF OF                   §
  THE REGISTERED HOLDERS OF BEAR
                                                  §
  STEARNS ASSET BACKED SECURITIES                 §
  I TRUST 2006-HE5, ASSET-BACKED                  §
  CERTIFICATES, SERIES 2006-HE5; AND              §
  SELECT PORTFOLIO SERVICING, INC.,
                                                  §
                                                  §
                 Defendants.                      §

                                              ORDER
          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On June 29, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

  (the “Report”) (Docket No. 79) that Defendants’ Motion for Summary Judgment and Brief in

  Support (“Defendants’ Motion”) (Docket No. 37) be granted and Plaintiff’s Motion for Partial

  Summary Judgment and Supporting Brief (“Plaintiff’s Motion”) (Docket No. 38) be denied.

         On July 21, 2020, Plaintiff filed objections (the “Objections”) (Docket No. 81), to which

  Defendants filed a response (the “Response”) (Docket No. 82) on July 23, 2020.

                                         BACKGROUND

         On February 28, 2006, Plaintiff obtained a $477,600.00 loan (the “Note”), secured by

  conveying a security interest in the property located at 321 Hawks Wood Drive, Fairview, Texas
Case 4:19-cv-00397-RWS-KPJ Document 85 Filed 09/24/20 Page 2 of 9 PageID #: 1464




  75069 (the “Property”). See Docket No. 37-1 at 9–41. Plaintiff conveyed the security interest by

  executing a “Deed of Trust” (with the Note, the “Loan”). Defendant U.S. Bank NA, Successor

  Trustee to Bank of America, NA, Successor in Interest to LaSalle Bank NA, on Behalf of the

  Registered Holders of Bear Stearns Asset Backed Securities I Trust 2006-HE5, Asset-Backed

  Certificates, Series 2006-HE5 (“Trustee Bank”) asserts that it is the owner and holder of the Note.

  See Docket No. 37-1 at 4. Trustee Bank is the beneficiary of the Deed of Trust by assignment and

  a Purchase Agreement. See Docket No. 37-1 at 43–64. Defendant Select Portfolio Servicing, Inc.

  (“SPS”) serviced the Loan. See Docket No. 37-1 at 66–85.

         Plaintiff defaulted under the terms of the Loan. See Docket No. 37-3 at 7–8. Following

  communications between the parties, the sale of the Property proceeded on December 4, 2018, and

  the Trustee Bank purchased the Property. See Docket No. 37-1 at 115–17.

         Plaintiff filed the present suit challenging a number of aspects of the foreclosure process

  and asserts the following claims: (1) fraudulent real estate filing; (2) violations of the Texas Debt

  Collection Practices Act (“TDCA”) and the Deceptive Trade Practices Act (“DTPA”); (3)

  violations of the Federal Debt Collection Practices Act (“FDCPA”); (4) breach of contract; (5) suit

  to quiet title and remove cloud on title; and (6) trespass to try title. See Docket No. 23.

                                             DISCUSSION

  I.     Plaintiff’s Objections to Defendants’ Summary Judgment Evidence

         Federal law affords a magistrate judge broad discretion in the resolution of nondispositive

  pretrial matters. See Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A). Under Rule 72(a), “[w]hen

  a pretrial matter not dispositive of a party’s claim or defense is referred to a magistrate judge to

  hear and decide, the magistrate judge must promptly conduct the required proceedings and, when

  appropriate, issue a written order stating the decision.” The Court may modify or set aside a

  Magistrate Judge’s order only if it is clearly erroneous or contrary to law. Castillo v. Frank, 70

                                              Page 2 of 9
Case 4:19-cv-00397-RWS-KPJ Document 85 Filed 09/24/20 Page 3 of 9 PageID #: 1465




  F.3d 382, 385 (5th Cir. 1995). “A finding is ‘clearly erroneous’ when although there is evidence

  to support it, the reviewing court on the entire evidence is left with the definite and firm conviction

  that a mistake has been committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).

         Plaintiff objects to Defendants’ proffered summary judgment evidence. But in their

  underlying briefing, Defendants responded to each of Plaintiff’s evidentiary objections,

  elaborating on how the disputed statements are admissible pursuant to Rule 56(c)(4), as they were

  “made on personal knowledge, set out facts that would be admissible in evidence, and show that

  the affiant or declarant is competent to testify on the matters stated.” See Docket No. 60 at 2.

  Defendants also presented examples of how the disputed statements are admissible under Rule

  56(c)(4), and Plaintiff provided no argument or illustration to the contrary. See Docket No. 60 at

  2–3.

         The Court finds Plaintiff’s evidentiary objections lacking both in explanation and merit.

  Plaintiff fails to demonstrate that the Magistrate Judge’s ruling is “clearly erroneous,” and

  therefore, Plaintiff’s evidentiary objections to the summary judgment evidence are

  OVERRULED.

  II.    Plaintiff’s Objections to the Report

         A party who files timely written objections to a magistrate judge's report and

  recommendation is entitled to a de novo determination of those findings or recommendations to

  which the party specifically objects. 28 U.S.C. § 636(b)(1)(c); FED. R. CIV. P. 72(b)(2)-(3).

         Plaintiff does not present any new argument in her Objections; rather, Plaintiff largely

  relitigates and reurges Plaintiff’s original Summary Judgment Motion. Plaintiff does not

  meaningfully distinguish any of the analysis in the Report or present any case law countervailing

  the case law cited in the Report. Nonetheless, for the sake of thoroughness, the Court addresses

  each of Plaintiff’s arguments in turn.
                                               Page 3 of 9
Case 4:19-cv-00397-RWS-KPJ Document 85 Filed 09/24/20 Page 4 of 9 PageID #: 1466




         A.      Abandonment of Acceleration

         Plaintiff objects to the Report’s conclusion that the November 13, 2014 mortgage statement

  is sufficient to constitute an abandonment. See Docket No. 81 at 3. As explained in the Report,

  Defendants demonstrated that the November 13, 2014 mortgage statement requested payment of

  less than the full amount of the Loan and did not express any intent contrary to abandonment.

         Plaintiff contends the mortgage statement did not include “the required cure language.”

  Docket No. 81 at 3. But Plaintiff has not identified any case law supporting a requirement of

  particular “cure language.” Instead, the issue turns exclusively on whether Defendants notified

  Plaintiff they “no longer sought to collect the full balance of the loan and w[ould have] permit[ted]

  [Plaintiff] to cure [her] default by providing sufficient payment to bring the note current under its

  original terms.” Boren v. U.S. Nat’l Bank, 807 F.3d 99, 105 (5th Cir. 2015). The November 13,

  2014 mortgage statement thus constituted an abandonment, and Plaintiff presents no argument or

  case law demonstrating otherwise. Plaintiff’s objection is, therefore, OVERRULED.

         B.      Authority to Enforce the Note and Deed of Trust

         The vast majority of Plaintiff’s remaining objections concern Plaintiff’s argument that

  Defendants are not entitled to enforce the Note and Deed of Trust, either because Plaintiff objected

  to certain evidence or because Defendants cannot show they are in possession of the original Note

  or assignment document. See Docket No. 81 at 4. The Report addressed this precise issue, noting that

  Trustee Bank had authority to foreclose under the power of sale in the Deed of Trust because it was

  the mortgagee. See Docket No. 79 at 6 (citing Martins v. BAC Home Loans Servicing, LP, 722 F.3d

  249, 253–56 (5th Cir. 2013)). Plaintiff makes no effort to distinguish Martins or explain how it does

  not apply in this case. The Court also finds there is sufficient, unrebutted evidence that Trustee Bank

  is a mortgagee entitled to enforce the Deed of Trust and to foreclose. The Court, therefore, finds

  Plaintiff’s objection is OVERRULED.

                                               Page 4 of 9
Case 4:19-cv-00397-RWS-KPJ Document 85 Filed 09/24/20 Page 5 of 9 PageID #: 1467




         C.      Conductor of the Foreclosure Sale

         Plaintiff contends the foreclosure sale was invalid and void because a person conducted the

  foreclosure sale that was not a trustee or substitute trustee. See Docket No. 81 at 5. The Report

  noted this argument was raised for the first time in briefing on the present Motions. See Docket

  No. 79 at 11. Plaintiff argues that it pled this claim in the Amended Complaint (Docket No. 23);

  but the allegation in the Amended Complaint focuses on whether Trustee Bank and SPS had

  authority to enforce the Deed of Trust, not whether the substitute trustee was properly appointed.

  See Docket No. 23 at 7–8 (“[D]iscovery received from Defendants does not establish that the

  substitute trustee that performed the foreclosure sale was appointed by a party that may enforce

  the Deed of Trust.”). The section of the allegations concerning this statement focuses on SPS’s

  alleged lack of authority to enforce the Deed of Trust, not whether the individual who conducted

  the foreclosure sale, Francesca Ortolini, was a substitute trustee. See id. Thus, Plaintiff did not

  plead a claim that the person who conducted the foreclosure sale was not actually a trustee or

  substitute trustee and the objection is OVERRULED.

         D.      Agreements Before the Court

         Plaintiff argues Defendants lack authority to enforce the Deed of Trust because

  Defendants’ assignment and agreements are not before the Court. See Docket No. 81 at 5–6. The

  Court finds there is sufficient evidence—the Declarations of Benight and Frazier, the Affidavit of

  Charles Pedersen, the Deed of Trust and Assignment of Deed of Trust, the Limited Power of

  Attorney, and the Note—from which to find that Defendants have authority to enforce the Deed

  of Trust. See Docket Nos. 37-1, 37-2, 37-3, 37-4, 37-5, 37-6, 56-1, 56-2, 56-3, 56-4. The Court

  further finds there is no requirement for the specific documents cited by Plaintiff to be before the

  Court and Plaintiff presents no case law holding as such. The relevant issue is whether there is


                                              Page 5 of 9
Case 4:19-cv-00397-RWS-KPJ Document 85 Filed 09/24/20 Page 6 of 9 PageID #: 1468




  sufficient evidence to demonstrate whether Defendants have the authority to enforce the Deed of

  Trust. As discussed herein and in the Report (see Docket No. 79 at 6–8), Defendants have

  demonstrated such authority. The Court, therefore, finds this objection is OVERRULED.

          E.      Interest in Real Property

          Plaintiff contends the Report ignores whether there was an interest in real property

  supporting a claim for fraudulent real estate filing. See Docket No. 81 at 6. The Report, however,

  properly found that the Substitute Trustee’s Deed is not subject to Chapter 12. See Docket No. 79

  at 9 (citing Perkins v. Bank of Am., No. 12–CV–3049, 2013 WL 1415159, at *4 (S.D. Tex. Apr.

  8, 2013) (plaintiff did not state a claim on the basis of a substitute trustee’s deed because the deed

  was not a lien or claim under Section 12.002); Garcia v. Bank of New York Mellon, No. 3:12–CV–

  0062–D, 2012 WL 692099, at *3 (N.D. Tex. Mar. 5, 2012) (finding the same)).

          Plaintiff’s argument appears to be based on an improper reading of Chapter 12. Plaintiff

  contends, without any case law in support, that Section 12.002(a) concerns three types of improper

  filings: fraudulent liens, fraudulent claims, and interest in real property. See Docket No. 81 at 6.

  Section 12.002 reads, “(a) A person may not make, present, or use a document or other record with:

  (1) knowledge that the document or other record is a fraudulent court record or a fraudulent lien or

  claim against real or personal property or an interest in real or personal property.” TEX. CIV. PRAC. &

  REM. CODE § 12.002. The word “fraudulent” modifies “court record,” “lien,” and “claim.” Thus,

  Section 12.002 concerns fraudulent liens or claims against an interest in real property rather than

  fraudulent interests in real property. The Report cited two different cases in which a substitute trustee

  deed was not subject to Chapter 12, and Plaintiff did not present a single case or argument

  distinguishing the cases referenced in the Report or supporting Plaintiff’s novel interpretation of

  Section 12.002. Plaintiff’s objection is OVERRULED.




                                                Page 6 of 9
Case 4:19-cv-00397-RWS-KPJ Document 85 Filed 09/24/20 Page 7 of 9 PageID #: 1469




         F.      Violations for Lack of Authority - TDCPA

         Plaintiff argues Defendants lacked authority to take actions throughout the collection

  process and foreclosure sale, in violation of the TDCPA. See Docket No. 81 at 6. This argument

  relies upon Plaintiff’s assertion that Defendants lack the authority to foreclose and the foreclosure

  sale was conducted by a person who was not a substitute trustee. As previously discussed, the

  Court finds Defendants have demonstrated the authority to foreclose, and Plaintiff did not plead a

  claim regarding the authority of the substitute trustee presiding over the foreclosure sale. The

  objection is, therefore, OVERRULED.

         G.      Whether Plaintiff is a Consumer - DTPA

         Plaintiff contests the Report’s finding that Plaintiff failed to respond to Defendants’

  argument that Pittman was not a consumer under the DTPA. See Docket No. 81 at 6. Plaintiff

  cites a statement in the reply wherein Plaintiff states that a borrower is a consumer. See Docket

  No. 81 at 6–7. Thus, the reply mentions the word “consumer.” But, as accurately stated in the

  Report, this statement does not respond to Defendants’ argument, as it does not distinguish

  Defendants’ assertion that Pittman is not a consumer under the prevailing law. “A mortgagor qualifies

  as a consumer under the DTPA if his or her primary objective in obtaining the loan was to acquire a

  good or service, and that good or service forms the basis of the complaint.” Miller v. BAC Home Loans

  Servicing, L.P., 726 F.3d 717, 725 (5th Cir. 2013). In Miller, the Fifth Circuit distinguished the only

  case cited by Plaintiff for the assertion that Plaintiff is a consumer. See id. (citing Flenniken v.

  Longview Bank & Trust Co., 661 S.W.2d 705, 706–08 (Tex. 1983) (“[T]he Flennikens make no

  complaint as to the Bank’s lending activities. Unlike Lewis, the Flennikens did not seek to borrow

  money; they sought to acquire a house. The house thus forms the basis of their complaint.”)).

         Here, Plaintiff’s claims relate to the servicing of her loan. Performance of any services

  incidental to the loan transaction, such as acceleration, abandonment, and foreclosure, does not

                                               Page 7 of 9
Case 4:19-cv-00397-RWS-KPJ Document 85 Filed 09/24/20 Page 8 of 9 PageID #: 1470




  transform Plaintiff into a “consumer” under the DTPA. I n Sgroe v. Wells Fargo Bank, N.A., 941

  F. Supp. 2d 731, 746 (E.D. Tex. 2013), a mortgagor challenged assignment of the note and deed

  of trust to assignee and foreclosure sale, but the court found the mortgagor was not a consumer

  because, “it is undisputed that [the plaintiff]’s claims arise out of a loan and do not involve the

  purchase or lease of either goods or services.” Id. Plaintiff here is similarly not a consumer under

  the DTPA and the objection is OVERRULED.

         H.      FDCPA Violations

         Plaintiff argues the Report falls short by not addressing acts by an unauthorized defendant.

  See Docket No. 81 at 7. Plaintiff’s argument again presupposes that Defendants lacked authority

  to foreclose. Again, the Court finds that Defendants did not lack such authority. The objection is

  OVERRULED.

         I.      Breach of Contract

         Plaintiff contends the breaches of contract are adequately presented. See Docket No. 81 at

  7. The paragraph cited by Plaintiff (Docket No. 38 at 23–24, ¶72) recites steps a lender must take

  to foreclose, but Plaintiff does not actually contend Defendants failed in this regard. Rather,

  Plaintiff’s claim concerns Defendants’ authority to take these steps. See Docket No. 38 at 23–24.

  The Court finds that Defendants did not lack authority to foreclose. The objection is, therefore,

  OVERRULED.


         J.      Trespass to Try Title

         Plaintiff argues the trespass to try title claim should survive because Defendants were not

  authorized to foreclose and the Report improperly resolved the substitute trustee issue. See Docket

  No. 81 at 7. Again, the Court finds that Defendants do not lack authority to foreclose and the

  substitute trustee issue is not improperly resolved. The objection is, therefore, OVERRULED.

                                              Page 8 of 9
Case 4:19-cv-00397-RWS-KPJ Document 85 Filed 09/24/20 Page 9 of 9 PageID #: 1471




         K.      Requested Relief

         Plaintiff argues that if any of its claims survive, claims for damages and attorneys’ fees

  should as well. See Docket No. 81 at 8. As the Court finds that all of Plaintiff’s claims should be

  dismissed, Plaintiff has no entitlement to the requested relief of damages and/or attorneys’ fees.

  The objection is, therefore, OVERRULED.
     .
                                      CONCLUSION

         For the foregoing reasons, the Court finds that Defendants’ Motion for Summary Judgment

  and Brief in Support (Docket No. 37) is GRANTED and Plaintiff’s Motion for Partial Summary

  Judgment and Supporting Brief (Docket No. 38) is DENIED. It is

         ORDERED that the above-titled action be DISMISSED WITH PREJUDICE. Each

  party shall bear its own costs. All relief not previously granted is hereby DENIED-AS-MOOT.

         It is so ORDERED.

        SIGNED this 24th day of September, 2020.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 9 of 9
